United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-971
Issued: August 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal of a March 5, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP), denying his request for an oral hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the March 5, 2014 nonmerit decision. Since more than
180 days elapsed from issuance of the February 27, 2013 decision denying his claim for a
schedule award to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the appeal.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing
before an OWCP hearing representative

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 2, 2011 appellant, then a 63-year-old mail handler equipment operator,
filed a traumatic injury claim alleging that he fractured his left ankle that day when a tractor hit a
pole and bent back over his foot. OWCP accepted the claim for closed left ankle bimalleolar
fracture.2
On May 14, 2012 appellant filed a claim for a schedule award.
By decision dated February 27, 2013, OWCP denied appellant’s claim for a schedule
award. It found that the evidence of record was insufficient to establish that he sustained a
permanent impairment to a scheduled member as a result of the accepted employment injury.
On January 27, 2014 appellant requested both a review of the written record and
telephonic hearing before an OWCP hearing representative.
By decision dated March 5, 2014, OWCP’s Branch of Hearings and Review denied
appellant’s hearing request as untimely filed. It considered his request and determined that his
case could equally well be addressed by requesting reconsideration and submitting new
evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant is entitled to a hearing before an
OWCP representative when a request is made within 30 days after issuance of an OWCP final
decision.3 A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark of the request.4 OWCP has
discretion, however, to grant or deny a request that is made after this 30-day period.5 In such a
case, OWCP will determine whether a discretionary hearing should be granted or, if not, will so
advise the claimant with reasons.6
ANALYSIS
A request for a hearing must be made within 30 days after issuance of an OWCP final
decision. Appellant requested an oral hearing before the Branch of Hearings and Review on
January 27, 2014. As his request was submitted more than 30 days following issuance of the
February 27, 2013 decision, it was untimely filed.

2

Appellant elected to retire effective June 2, 2012. On June 19, 2012 he elected to receive retirement benefits
effective May 31, 2012.
3

5 U.S.C. § 8124(b)(1). See A.B., 58 ECAB 546 (2007); Gerard F. Workinger, 56 ECAB 259 (2005).

4

20 C.F.R. § 10.616(b).

5

Hubert Jones, Jr., 57 ECAB 467 (2006).

6

Teresa M. Valle, 57 ECAB 542 (2006).

2

OWCP also has the discretionary power to grant a review of the written record when a
claimant is not entitled to a review of the written record as a matter of right. The Board finds
that OWCP, in its March 5, 2014 decision, properly exercised its discretion by stating that it had
considered the matter in relation to the issue involved and had denied appellant’s request for an
oral hearing on the basis that his claim could be addressed through a reconsideration application.
The Board has held that as the only limitation on OWCP’s authority is reasonableness, abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.7 In the present case, the evidence of record does not indicate that OWCP
committed any abuse of discretion in connection with its denial of appellant’s request for an oral
hearing which could be found to be an abuse of discretion.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as it
was untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2014 is affirmed.
Issued: August 12, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Teresa M. Valle, supra note 6; Daniel J. Perea, 42 ECAB 214 (1990).

3

